             Case 5:17-cv-00849-EGS Document 172 Filed 01/16/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


 AHMET KAYMAK, et al.
                        Plaintiffs(s)
                 v.                                                     Civil Action No: 5:17-cv-00849


 MONOGRAM CUSTOM HOMES AND
 POOLS, et al.                     Defen da nt s


                                                   ORDER
                                   'r" l-1
        AND NOW this         /C.             day of__    =fc--"-'u-=-Y\-V__,_'ir:{
                                                                                _,__
                                                                                   ____     , 2019 upon


consideration ofPlaintiffs' Motion to Approve Allocation of Settlement Proceeds and Approve


Settlement ofMinors' Claims it is ORDERED and DECREED as follows:


        1.      The proposed allocation ofnet settlement proceeds in the following amounts is


APPROVED:


               a)      To fame Kaymak ...................... $20,000.00


               b)      To YusufKaymak ..... ................ $20,000.00

               c)      To Azra Kaymak ...... .................. $5,000.00


               d)      To Omer Kaymak ...................... $5,000.00


      2.     The funds allocated to the minor plaintiffs shall be placed into an FDIC Insured
Bank Account, one for each child, and marked "Not to be withdrawn until minor's eighteenth
birthday or upon further Order ofthe Court."


       3.      The accounts shall be established within twenty-one (21) days ofreceipt ofthe
settlement proceeds from all settling defendants; and


       4.      John Neumam1 Hickey, Esquire, attorney for the plaintiffs shall file a certification
with the Comt within thi1ty (30) days ofthe receipt ofthe settlement proceeds from all settling
defendants that plaintiffs have complied with this Order.


                                                      BY THE COURT:




                                                                                       J.
